DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-8 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2021
Rejoinder of Claims
Claims 1-6 and 9-10 are allowable. Claims 7-8 and 11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species 1-3, as set forth in the Office action mailed on 08/18/2021, is hereby withdrawn and claims 7-8 and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 6. The axial blower according to claim 4, wherein the rotating shaft is provided with the pair of bearings comprising a radial bearing and a thrust bearing, and the rotor, the first rotating blade assembly, the radial bearing, and the thrust bearing are arranged in this order from a center of the rotating shaft in the axial direction toward an end of the rotating shaft.Claim 10. The axial blower according to claim 5, wherein the rotating shaft is provided with the pair of bearings comprising a radial bearing and a thrust bearing, and the rotor, the first rotating blade assembly, the radial bearing, and the thrust bearing are arranged in this order from a center of the rotating shaft in the axial direction toward an end of the rotating shaft.
NOTE: If this amendment is not acceptable, the applicant is requested to propose their own amendment to these claims as they see fit via a 312 amendment. This amendment was devised in order to avoid a potential 112b issue. 
Reasons for Allowance

    PNG
    media_image1.png
    765
    902
    media_image1.png
    Greyscale

Independent claims 1 and 4 each disclose the structure of a rotation device (motor 3) and an axial blower (100) driven by said rotation device. See annotated Figure 2 above for essential claimed parts that have been labeled. 

Substantial portions of both independent claims 1 and 4 are anticipated by Hayamitsu (US 2018/0160872) as described below.In Figures 1-11, Hayamitsu discloses a rotation driving device (motor 10) comprising: a rotating shaft (31); a rotor (30) provided on an outer circumference of the rotating shaft 
Another similar axial blower assembly is disclosed by Kenyon et al. (US 8,636,479 or US 10,396,640 or US 2019/0334418) comprising a pair of rotating blade assemblies (see Figure 1-1). However, once again Kenyon fails to disclose the concentric arrangement of the aforementioned parts. Kenyon also fails to disclose a fastening member with a screw part in the location claimed in instant claims 1 and 4. 
Modifying either of the aforementioned references to render obvious the concentric arrangement would require substantial hindsight reconstruction and would largely be unnecessary since these casings already have specific arrangements for mounting the stator. Furthermore, there would be no reasonable motivation to modify these references to incorporate the concentric arrangement mentioned above. 
Several other prior art references (see appended PTO-892 form) disclose similar axial blowers or motor assemblies that do not clearly define all the claimed structure and most often do not have the aforementioned concentric arrangement or the fastening member as claimed. 
Due to these reasons, claims 1 and 4 and their respective dependent claims are deemed allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746